PER CURIAM.
In the above numbered and entitled cause comes the appellant, by its counsel, Clyde Eastus, Esq., United States Attorney; Talbot Smith, Esq., Regional Attorney; Amos J. Coffman, Esq., Regional Enforcement Attorney; W. B. Harrell, Esq., Regional Litigation Attorney; L. L. James, Esq., Senior Enforcement Attorney, and Frank Taylor, Esq., District Enforcement Attorney, and the appellee, by his counsel, H. S. Lattimore, Esq., and file a joint stipulation to docket and remand to the trial Court for a new trial the above entitled and numbered cause.
Pursuant to said stipulation, it is ordered and adjudged by this Court that this cause be, and it is hereby, remanded to the said District Court for a new trial in accordance with the agreement and stipulation of counsel.
It is further ordered that the mandate of this court shall issue forthwith.